Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1, 10, and 16 have been amended.
Response to Arguments
101 Rejection: The 101 rejection has been withdrawn in view of the applicant’s amendment to the claim.
103 rejection: Applicants arguments have been considered but are moot in view of the
new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al (US 20070100875 A1) hereafter Chi in view of Google Trends (https://web.archive.org/web/20190326042849/https://trends.google.com/trends/explore?q=%2Fm%2F02vx4,%2Fm%2F0jm_&date=all&geo=US) hereafter Google Trends further in view of Murray et al (US 20190102438 A1) hereafter Murray.
Regarding claim 1, Chi teaches receiving, at a processor, a request from a user to analyze a metric generated using data from a repository (Para 0054, a keyword selection made by a user may be provided); using a plurality of attributes associated with the data(Para 0059, trend analysis applied to blogs to show a terms popularity), creating a plurality of analyses of the metric, wherein each analysis of the plurality of analyses is based on at least one attribute (Para 0048, singular value decomposition (SVD) and higher-order singular value decomposition (HOSVD)); selecting an analysis from the plurality of analyses (Para 0019, HOSVD and/or SVD are applied based on the type of data to be analyzed); generating an insight based on the selected analysis (Para 0020, analyzing, generating and/or identifying the temporal trend in a group of blogs with common interests); outputting, to a user device, a display of the selected analysis, the generated insight (Para 0072, a trend 860, authority 865, and/or hub 870 as an output. These outputs may be scores), receiving, from the user device, an instruction to take an action in response to the output display (Para 0113, a computer terminal display, keyboard, and mouse device); based on the received instruction, generating a further analysis and a further insight(Para 0088,  dynamically changing graph structure); and outputting, to the user device, a display of the further analysis, the further insight (Para 0113, GUIs provide for display and manipulation of data). 
Chi does not appear to explicitly teach based on the generated insight and the selected analysis, generating a plurality of recommended actions; outputting, to a user device, the plurality of recommended actions. In analogous art, Google Trends teaches the display of recommended actions that recommend query topics that are similar to topics the user has already searched for (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include the recommendation of actions, as taught by Google. One of ordinary skill in the art would have been motivated to modify the method of Chi to include recommended actions in order to provide the user with related search terms that direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Chi does not appear to explicitly teach based on the received instruction, generating…a plurality of further recommended actions that are based on the further analysis and the further insight. In analogous art, Google Trends teaches based on received instruction (Page 1, add comparison), generating a plurality of further recommended actions (Page 3, related queries) based on further analysis and insight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include the further generation of recommended actions based on further analysis and insight, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include the generation of further recommended action in order to provide the user with further related search terms that direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 4, users searching for your term also searched for these queries).
Chi in view of Google Trends does not appear to explicitly teach the plurality of recommended actions including one or more of: checking a correlation demonstrated by the generated insight and the selected analysis, checkinq a distribution demonstrated by the generated insiqht and the selected analysis, breaking the data into sub-categories or a sub-organization according to one or more attributes associated with the data, replacing an attribute of the data used in the selected analysis with a child of the attribute, generating an additional analysis using one or more outliers within the data as a metric, or extrapolating future data based on a perceived trend in the data. In analogous art, Murray teaches the plurality of recommended actions (Para 0036, recommended enrichment actions) including extrapolating future data based on a perceived trend in the data (Para 0111, system can learn from the user's actions and can recommend such actions in future data sets). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi in view of Google Trends to include the plurality of recommended actions including extrapolating future data based on a perceived trend in the data, as taught by Murray. One of ordinary skill in the art would be motivated to modify the method of Chi in view of Google Trends to include the plurality of recommended actions including extrapolating future data based on a perceived trend in the data in order to reduce processing time, as taught by Murray (Para 0009, reduce an amount of time required to process large quantities of data by providing adaptive recommendations). 
Regarding claim 2, Chi teaches the method of claim 1, further comprising: recursively performing the steps of: receiving, from the user device, an instruction to take an action in response to the output display (Para 0113, computer terminal display, keyboard, and mouse device); based on the received instruction, generating an additional analysis, an additional insight (Para 0088, dynamically changing graph structure), outputting, to the user device, a display of the additional analysis, the additional insight (Para 0113, GUI provides for display and manipulation of data).
Chi does not appear to explicitly teach recursively performing the steps of generating a plurality of additional recommended actions that are based on the further analysis and the further insight; outputting the plurality of additional recommended actions. In analogous art, Google trends teaches recursively performing the steps of: receiving instructions (Page 1, add comparison) and generating a plurality of additional recommended actions that are based on the further analysis and further insight (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include recursively generating recommended actions based on further analysis and insight, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include the recursive generation of further recommended actions in order to recursively provide the user with related search terms that direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Regarding claim 3, Chi teaches the method of claim 1, wherein the step of outputting, to the user device, the display of the further analysis and the further insight comprises updating a previously output display of the selected analysis, the generated insight (Para 0113, GUIs provide for display and manipulation of data). 
Chi does not appear to explicitly teach updating a previous output display of the plurality of recommended actions. In analogous art, Google Trends teaches updating a display of a plurality of recommended action (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include updating a display of a plurality of recommended action, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include updating a display of a plurality of recommended actions in order to direct the user towards an updated display of related search terms that direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Regarding claim 4, Chi teaches the method of claim 1, wherein the received instruction to take an action in response to the output display includes one of: a selection of a recommended action; or an instruction input into a user device in spoken or written natural language (Para 0113, computer terminal display, keyboard, and mouse device).
Regarding claim 5, Chi teaches the method of claim 1, wherein each of the plurality of attributes that describe the data includes a categorization or value assigned to data points in the data, wherein the categorization or value is not reflected in the metric (Para 0053, popularity score of a term may be calculated and placed into a score vector-time matrix).
Regarding claim 7, Chi does not appear to explicitly teach the method of claim 1, wherein the step of generating a plurality of recommended actions comprises: accessing a database of potential recommended actions and conditions for recommending each potential recommended action, wherein the potential recommended actions are assigned a priority order; identifying whether the conditions for recommending each potential recommended action have been met; and selecting a predetermined number of potential recommended actions for which the conditions have been met. In analogous art, Google Trends teaches accessing a database of recommended actions (Page 3, related queries) that are assigned a priority order (Page 5, top/rising); identifying whether the conditions for recommending each potential recommended action have been met; and selecting a predetermined number (Page 3, queries 1-25) of potential recommended actions for which the conditions have been met. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include accessing a database of potential recommended actions, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include accessing a database of potential recommended actions in order to provide the user with related search terms that direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Regarding claim 8, Chi teaches the method of claim 1, further comprising: receiving, from a user device, an instruction to add a generated insight to a primary visual interface; and adding the generated insight to the primary visual interface (Para 0054, terms selection made by a user may be provided).
Regarding claim 9, Chi does not appear to explicitly teach the method of claim 1, further comprising: receiving, from a user device, a request to share a generated insight; and creating a copy of the generated insight for attachment to a digital message. In analogous art, Google Trends teaches receiving, from a user device, a request to share a generated insight (Page 6, share icon); and creating a copy of the generated insight for attachment to a digital message (Page 7, Facebook, Twitter, etc.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include attaching a generated insight to a digital message, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include attaching a generated insight to a digital message in order to share generated insights with other users, as suggested by Google Trends (Page 8, share Trends data). 
Regarding claim 10, Chi teaches receiving, at a processor from a user device, a request to analyze a metric generated using data from a repository (Para 0054, term selection made by a user may be provided); using a plurality of attributes that describe the data (Para 0059, trend analysis may be applied to blogs to show a terms popularity), creating a plurality of analyses of the metric, wherein each analysis of the plurality of analyses is based on at least one attribute(Para 0048, singular value decomposition (SVD) and higher-order singular value decomposition (HOSVD)); reviewing the generated analyses to select a predetermined number of analyses, each of which (1) shows an outlier, a pattern, or a trend, or (2) is based on an attribute of interest to a user (Para 0087, SVD and HOSVD approaches provide robust trend analysis system and method); generating an insight based on each selected analysis (Para 0087, singular value decomposition (SVD) may produce an overall trend factor; HOSVD may provide a trend, authority, and/or hub as an output); receiving, from the user device, an instruction to take an action in response to the interactive display (Para 0113, computer terminal display, keyboard, and mouse device); based on the received instruction, generating a further analysis, a further insight (Para 0088, dynamically changing graph structure).
Chi does not appear to explicitly teach for each of the generated insights, generating a plurality of recommended actions; outputting, to the user device an interactive device including the plurality of recommended actions generated for each insight. In analogous art, Google Trends teaches recommended actions that recommend query topics that are similar to topics the user has already searched for (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include the recommendation of actions, as taught by Google. One of ordinary skill in the art would have been motivated to modify the method of Chi to include recommended actions that provide the user with related search terms in order to direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Chi does not appear to explicitly teach based on the received instruction, generating a plurality of further recommended actions that are based on the further analysis and the further insight; and outputting, to the user device, an updated display including the plurality of further recommended actions. In analogous art, Google trends teaches receiving instructions (Page 1, add comparison) and generating a plurality of additional recommended actions that are based on the further analysis and further insight (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include generating recommended actions based on further analysis and insight, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include generating recommended actions based on further analysis and insight in order to direct the user toward further undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Chi in view of Google Trends does not appear to explicitly teach the plurality of recommended actions including one or more of: checking a correlation demonstrated by the generated insight and the selected analysis, checkinq a distribution demonstrated by the generated insiqht and the selected analysis, breaking the data into sub-categories or a sub-organization according to one or more attributes associated with the data, replacing an attribute of the data used in the selected analysis with a child of the attribute, generating an additional analysis using one or more outliers within the data as a metric, or extrapolating future data based on a perceived trend in the data. In analogous art, Murray teaches the plurality of recommended actions (Para 0036, recommended enrichment actions) including extrapolating future data based on a perceived trend in the data (Para 0111, system can learn from the user's actions and can recommend such actions in future data sets). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi in view of Google Trends to include the plurality of recommended actions including extrapolating future data based on a perceived trend in the data, as taught by Murray. One of ordinary skill in the art would be motivated to modify the method of Chi in view of Google Trends to include the plurality of recommended actions including extrapolating future data based on a perceived trend in the data in order to reduce processing time, as taught by Murray (Para 0009, reduce an amount of time required to process large quantities of data by providing adaptive recommendations). 

Regarding claim 11, Chi teaches the method of claim 10, wherein the step of receiving, from the user device, an instruction to take an action in response to the interactive display (Para 0113, GUIs also may be included to provide for display and manipulation of data) includes receiving, from a user device, text input by a user (Para 0113, terminal display, keyboard, and mouse device), and wherein the method further comprises: 
analyzing the text to identify a query or command (Para 0054, a term selection made by a user may be provided); and performing an action in response to the query or command (Para 0054, the data selected related to the term may be partitioned according to time windows).
Regarding claim 12, Chi teaches the method of claim 11, wherein the action includes one of: generating an additional analysis or insight (Para 0054, a representation of an overall trend factor); comparing two or more analyses; or outputting an answer to a question.
Regarding claim 13, Chi teaches the method of claim 10, wherein each generated insight is a summary of a conclusion based on an analysis, and wherein the step of generating an insight based on each selected analysis includes: identifying whether the analysis includes an outlier; identifying whether the analysis exhibits a pattern; or identifying whether the analysis exhibits a trend in data over time (Para 0054, produced an overall trend factor).
Regarding claim 16, Chi teaches in response to a user request to analyze a metric generated using data from a repository (Para 0054, term selection made by a user may be provided), identifying a plurality of attributes that describe the data (Para 0059, the popularity of a term); creating a plurality of analyses of the metric, wherein each analysis of the plurality of analyses is based on at least one attribute (Para 0048, There are two particular techniques for extracting "eigen-trends" in various data set(s)); selecting a predetermined number of the created analyses, each of which (1) shows an outlier, a pattern, or a trend, or (2) is based on an attribute of interest to a user (Para 0019, HOSVD and/or SVD are applied based on the type of data to be analyzed); generating an insight based on each selected analysis, wherein the insight summarizes a conclusion based on the analysis(Para 0020, identifying the temporal trend in a group of blogs); outputting, to a user device, an interactive display including each selected analysis, the insight generated based on each selected analysis(Para 0113, GUIs provide for display and manipulation of data).
Chi does not appear to explicitly teach for each of the generated insights, generating a plurality of recommended actions; outputting, to the user device an interactive device including the plurality of recommended actions generated for each insight. In analogous art, Google Trends teaches recommended actions that recommend query topics that are similar to topics the user has already searched for (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include the recommendation of actions, as taught by Google. One of ordinary skill in the art would have been motivated to modify the method of Chi to include recommended actions in order to provide the user with related search terms in order to direct the user toward valuable undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Chi in view of Google Trends does not appear to explicitly teach the plurality of recommended actions including one or more of: checking a correlation demonstrated by the generated insight and the selected analysis, checkinq a distribution demonstrated by the generated insiqht and the selected analysis, breaking the data into sub-categories or a sub-organization according to one or more attributes associated with the data, replacing an attribute of the data used in the selected analysis with a child of the attribute, generating an additional analysis using one or more outliers within the data as a metric, or extrapolating future data based on a perceived trend in the data. In analogous art, Murray teaches the plurality of recommended actions (Para 0036, recommended enrichment actions) including extrapolating future data based on a perceived trend in the data (Para 0111, system can learn from the user's actions and can recommend such actions in future data sets). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi in view of Google Trends to include the plurality of recommended actions including extrapolating future data based on a perceived trend in the data, as taught by Murray. One of ordinary skill in the art would be motivated to modify the method of Chi in view of Google Trends to include the plurality of recommended actions including extrapolating future data based on a perceived trend in the data in order to reduce processing time, as taught by Murray (Para 0009, reduce an amount of time required to process large quantities of data by providing adaptive recommendations). 

Regarding claim 17, Chi teaches the system of claim 16, wherein the operations further comprise: receiving, from the user device, an instruction to take an action in response to the interactive display (Para 0054, term selection made by a user may be provided); based on the received instruction, generating, using the processor, a further analysis, a further insight (Para 0088, dynamically changing graph structure), outputting, to the user device, an updated interactive display including the further analysis, the further insight (Para 0113, GUIs provide for display and manipulation of data). 
Chi does not appear to explicitly teach based on the received instruction, generating a plurality of further recommended actions that are based on the further analysis and the further insight; and outputting, to the user device, an updated display including the plurality of further recommended actions. In analogous art, Google trends teaches receiving instructions (Page 1, add comparison) and generating a plurality of additional recommended actions that are based on the further analysis and further insight (Page 3, related queries). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include generating recommended actions based on further analysis and insight, as taught by Google Trends. One of ordinary skill in the art would have been motivated to modify the method of Chi to include generating recommended actions based on further analysis and insight in order to direct the user toward further undiscovered insights, as suggested by Google Trends (Page 5, users searching for your term also searched for these queries).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Google Trends further in view of Kirshenbaum (US 8311957 B2) hereafter Kirshenbaum.
Regarding claim 6, Chi in view of Google trends teaches the method of claim 1; however, does not appear to explicitly teach further comprising: using repository data and/or user preference data, training a machine learning model to choose attributes suitable for creating an analysis of a metric; and using the trained machine learning model to choose the plurality of attributes for creating the plurality of analyses of the metric. In analogous art, Kirshenbaum teaches using repository data and/or user preference data, training a machine learning model to choose attributes suitable for creating an analysis of a metric (Para 0032, the classifier 114 is retrained using a supervised machine-learning algorithm); and using the trained machine learning model to choose the plurality of attributes for creating the plurality of analyses of the metric (Para 0032, the retrained classifier is used to compute a classification score). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include using a machine learning model to choose attributes suitable for analysis, as taught by Kirshenbaum. One of ordinary skill in the art would have been motivated to modify the method of Chi to include using a machine learning model to choose attributes suitable for analysis in order to provide the user with attributes (search terms) likely to be found in blog data, as suggested by Kirshenbaum (Para 0030, the classification score corresponding with a likelihood that the instance is of the target class).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Google Trends further in view of Apreleva (US 9892168 B1) hereafter Apreleva. 
Regarding claim 14, Chi in view of Google Trends teaches the method of claim 10; however, does not appear to explicitly teach further comprising: receiving an instruction to make a prediction based on an analysis; identifying a trend over time exhibited by the analysis; and predicting a future data point using the identified trend over time. In analogous art, Apreleva teaches receiving an instruction to make a prediction based on an analysis (Para 35, the input device communicates command selections to the processor); identifying a trend over time exhibited by the analysis (Para 42, tracking social activity level); and predicting a future data point using the identified trend over time (Para 45, Predictions for new time points are made and applied for new data points). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include receiving an instruction to make a prediction, identify a trend, and predicting a future data point using the trend, as taught by Apreleva. One of ordinary skill in the art would have been motivated to modify the method of Chi to include receiving an instruction to make a prediction, identifying a trend, and predicting a future data point using the trend in order to provide the ability to make predictions for social events based on keywords found in blog data, as suggest by Apreleva (Para 00013, identify future protest events from public micro blogs). 
Regarding claim 15, Chi in view of Google Trends further in view of Apreleva, hereafter CGA teaches the method of claim 14. CGA also teaches further comprising: receiving an instruction to output a suggested method for changing a predicted future data point (Apreleva, Para 69, Enhanced filtered signals extracted from Google™ Trends and Twitter™ keywords time series); identifying one or more attributes which, if altered, would change the predicted future data point(Apreleva, Para 69, Bayesian model averaging); and outputting, to the user device, a suggestion to alter the one or more attributes (Apreleva, Para 70, quality score metric(QS)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Google Trends in view of Ellis (US 20060184516 A1) hereafter Ellis. 
Regarding claim 18, Chi in view of Google Trends teaches the method of claim 16; however, fails to teach wherein the operation of identifying a plurality of attributes that describe the data is performed by a rules engine using a semantic graph. In analogous art, Ellis teaches identifying a plurality of attributes (Para 0029, compound words) that describe the data is performed by a rules engine (Para 0029, semantic rule engine) using a semantic graph (Para 0029, semantic graph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include a rule engine using a semantic graph, as taught by Ellis. One of ordinary skill in the art would have been motivated to modify the method of Chi to include a rules engine using a semantic graph in order to improve the ability to search for terms in blogs via the principle of semantic searching, as suggested by Ellis (Para 0008, improved electronic search engine based on the principle of semantic searching).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Google Trends further in view of Ellis further in view of Bhagat (US 20120011077 A1) hereafter known as Bhagat.
Regarding claim 19, Chi in view of Google Trends in view of Ellis teaches the system of claim 18; however, fails to teach wherein the rules engine is located in a network cloud, remotely from the user device. In analogous art, Bhagat teaches a rules engine located in a network cloud, remotely from the user device (Para 0020, rules engine, built on a Cloud Computing System). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include a rules engine located in a network cloud. One of ordinary skill in the art would have been motivated to the method of Chi to include a rules engine located in a network cloud in order to provides the user with safe storage, constant backups and easy access, as suggested by Bhagat (Para 0020, provide market-leading support for managing, monitoring, and reporting on opportunities and risks).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Google Trends further in view of Kraiss (US 20040250255 A1) hereafter known as Kraiss. 
Regarding claim 20, Chi in view of Google Trends teaches the system of claim 16; however, fails to teach wherein the operations of selecting a predetermined number of the created analyses and generating an insight based on each selected analysis are performed by a combination of a first insight engine local to a user device and a second insight engine located remotely from the user device. In analogous art, Kraiss teaches selecting analyses that are performed by a combination of a first insight engine local to a user device and a second insight engine located remotely from the user device (Para 0073, The prediction engine may be either a local or remote engine). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chi to include local and remote insight engines, as taught by Kraiss. One of ordinary skill in the art would have been motivated to modify the method of Chi to include local and remote insight engines in order to allow for faster processing if certain analytical task can be performed entirely in the local engine, as suggested by Kraiss (Para 0023, the execution of an analytical task may be faster if the analytical engine is local).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166